ORIGINAL ACTION                        JOURNAL ENTRY AND OPINION
{¶ 1} Curtis Roberson requests that this court compel Judge Timothy J. McGinty to issue a ruling on his motion for return of property he filed in State v. Roberson, Cuyahoga County Court of Common Pleas Case No. CR-423378 on April 8, 2003.
 {¶ 2} The judge moved for summary judgment and attached a copy of a November 10, 2003 journal entry denying Roberson's motion. Roberson has not opposed the motion. The judge contends that this action in procedendo is moot and we agree.
 {¶ 3} The motion for summary judgment is granted. Roberson to pay costs. The clerk is directed to serve upon the parties notice of this judgment and its date of entry upon the journal. Civ.R. 58(B).
 {¶ 4} The writ is denied.
Writ denied.
Kenneth A. Rocco, P.J., and Patricia A. Blackmon, J., concur.